Citation Nr: 0210948	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-19 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a skin disorder of 
the feet.

2. Entitlement to service connection for low back pain.

3. Entitlement to service connection for a lipoma on the left 
flank.

4. Entitlement to service connection for attention deficit 
disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
BVA) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

The RO received the veteran's claims for service connection 
for a skin condition of the feet, low back pain, injury to 
the middle finger of the right hand, a urinary and/or bladder 
infection, a lump between the left hip and lower left rib 
cage, and for aggravation of an attention deficit disorder in 
August 1998.  In a March 1999 rating decision, the RO denied 
the veteran's claims.  The veteran disagreed with the March 
1999 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in August 1999.

In December 2000, the Board remanded this matter for further 
evidentiary development, including the scheduling of VA 
examinations, and compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)].  After the requested development was 
accomplished or was determined to be futile, the RO issued a 
supplemental statement of the case in October 2001 which 
continued the previous denials.  

In February 2002, the Board rendered a decision disposing of 
all issues on appeal  other than those set forth on the title 
page of this decision.  As for the issues addressed in this 
decision, the Board undertook additional development pursuant 
to authority recently granted to it via 67 Fed. Reg. 3099 
(Jan. 23, 2002) [to be codified at 38 C.F.R. Section 19.9].  
As discussed below, the Board's attempt to develop the 
evidentiary record was fruitless.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for or 
to undergo VA examinations which were scheduled to evaluate 
his claimed skin condition of the feet, low back pain, lipoma 
of the left flank, and attention deficit disorder, and which 
were necessary to establish a relationship between his 
claimed disabilities and his period of active service.

2.  The veteran last contacted VA in March 2001.  By letters 
dated April 1, 2002 and April 25, 2002, the Board requested 
information to further develop the veteran's claims on 
appeal.  The letters were returned as not deliverable.

3.  VA has made attempts to locate the veteran through his 
next of kin and through his attorney of record.  The 
veteran's present whereabouts are unknown.


CONCLUSION OF LAW

By not responding to the requests of the Board and the RO for 
information and evidence necessary to make a decision on the 
merits of his appeal and by failing to report for or undergo 
scheduled VA examinations, the veteran abandoned his claim. 
38 C.F.R. § 3.158 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a skin disorder of the feet, low back pain, a lipoma on the 
left flank and an attention deficit disorder. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues remaining on appeal has 
proceeded in accordance with the provisions of the law and 
regulations.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claims, by correspondence from both the RO 
and the Board.  The Board's December 21, 2000 remand was for 
the express purpose of ensuring compliance with the VCAA.  On 
February 22, 2001, the RO contacted the veteran, seeking 
additional evidence of record.   The veteran submitted to the 
RO a signed authorization and consent to release certain 
medical records (VA Form 21-4142), dated March 28, 2001.  
This was the last contact VA has had with the veteran.  

The RO obtained the requested records.  On July 18, 2001, the 
RO wrote to the veteran at his last address of record, with a 
copy to his attorney, informing him that his presence was 
required at VA physical examinations, and that failure to 
report for a scheduled examination could have adverse 
consequences, including the denial of his claim.  The veteran 
failed to respond and the examinations were canceled.  In 
April 2002, the Board wrote to the veteran at his address of 
record, informing him that he was required to report for a VA 
physical examination.  No response was received from the 
veteran.    

The veteran had previously been advised of relevant law and 
regulations as well as evidence needed to support his claims 
by the March 1999 rating decision, the June 1999 statement of 
the case, and by the October 2001 supplemental statement of 
the case.  The Board finds that, for reasons that will be 
discussed further below, additional efforts to notify the 
veteran would be futile.  Nothing has been heard from the 
veteran since he submitted signed releases for treatment 
records in March 2001, over one year ago.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating the claims.  In particular, the veteran was 
afforded VA examinations in November 1998.  In December 2000, 
the Board remanded the issues on appeal for further 
development, specifically setting forth the need for 
additional evidence and examination.  As discussed 
immediately above, the RO notified the veteran in July 2001 
that additional VA examinations were being scheduled.  In 
September 2001, all scheduled VA examinations were canceled 
because notification of the examinations were undelivered.  
The RO undertook to find the veteran by contacting his 
father.  A report of contact shows that the veteran's father 
reported that he did not know where the veteran was.

Upon return of the claims on appeal to the Board for 
appellate consideration in February 2002, additional 
development was attempted by the Board.  Specifically, the 
Board contacted the office of the veteran's attorney of 
record in March 2002 in an effort to find a current address 
for the veteran.  The Board was given a new address, and 
correspondence was sent to that address requesting additional 
information to support the veteran's claims on appeal.  The 
correspondence was returned as undeliverable.  The Board 
again contacted the offices of the veteran's attorney.  In 
April 2002, the veteran's attorney's office advised the Board 
that the veteran's current address was the address previously 
of record, i.e.:  the address of record prior to the update 
given to the Board by the attorney's office in March 2002.  A 
request for additional information was sent to that address, 
but the correspondence was returned as being unable to 
forward.  

The Board also requested that VA examinations be scheduled 
for the veteran.  The Board was notified in July 2002 that 
the veteran failed to report for the scheduled examinations.

It is clear from the above, and as will be discussed further 
below, that VA has done its utmost to develop the evidence 
with respect to the veteran's claims.  Any failure to develop 
the claims rests with the veteran himself.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims on appeal has been consistent with the provisions of 
the new law.  In light of the fact that the veteran has had 
no contact with VA for over one year and his whereabouts are 
unknown, any additional development would be futile.

Pertinent law and regulation

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2001).

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  See 38 C.F.R. § 3.158(a) 
(2001).

The provisions of 38 C.F.R. Section 3.1(q) (2001) indicate 
that written VA notices are to be sent to "a claimant or 
payee at his or her latest address of record."

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Analysis

For reasons which will be explained in detail below, the 
Board finds that the veteran has abandoned his claims within 
the meaning of 38 C.F.R. §  3.158 and that the claims must, 
therefore, be dismissed.

As noted above, the veteran has had no contact with VA since 
he submitted releases for treatment records in March 2001, a 
period in excess of one year.  During that period, he failed 
to report for scheduled VA examinations in September 2001 and 
July 2002.  He either ignored or did not receive, due to his 
own fault, the Board's December 2000 remand outlining the 
need for additional evidence and examination and subsequent 
correspondence from both the RO and the Board.  
The veteran has also failed to respond to a request for 
information and evidence sent to him by the Board and has 
otherwise made himself unavailable to VA.

It is now well established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry.  See Hyson v. 
Derwinski, 5 Vet. App. 262 (1993).  Further, a claimant 
failing to report for a scheduled examination must show good 
cause for so doing.  See 38 C.F.R. § 3.655 (2001); Engelke v. 
Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992).

The record in this case reveals that the veteran has been 
scheduled for VA examinations in September 2001 and again in 
July 2002, in order to develop his claims on appeal.  He 
failed to report for the examinations and has not provided 
any good cause for his actions.  The Board observes that the 
veteran was informed of "adverse consequences, including the 
denial of your claim" in a letter dated July 18, 2001 from 
the RO.  

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claims remaining on appeal, but he has failed to comply.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); Wood, 
1 Vet. App. at 193.  There is no correspondence or report of 
contact from the veteran of record which would explain the 
lack of response to various requests from the RO and the 
Board or his failure to report for VA examinations.  The 
veteran has not advised VA of his whereabouts and VA's 
attempts to find him through his next of kin and attorney of 
record have not been fruitful.  

In See Hyson, 5 Vet. App. at 265, the Court stated: "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  In this case, although the RO 
and the Board did not turn up heaven and earth, it is obvious 
that every reasonable effort was made to locate the veteran.  
His attorney and his own father do not know where he is.

In Hyson, the Court also pointed out that VA must show that a 
claimant lacked "adequate reason" [see 38 C.F.R. § 3.158(b) 
(2001)], or "good cause" [see 38 C.F.R. § 3.655 (2001)] for 
failing to report for the scheduled examinations.  In this 
case, there is no evidence on file demonstrating that the 
veteran had any "adequate reason" or "good cause" for failing 
to report to be examined when VA so requested.
His attorney has not presented any argument along those lines 
on his behalf and, indeed, appears to have lost contact with 
him. 

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley, supra, [citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)].  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the Court applied this presumption of regularity 
to procedures at the RO.  In this case, no clear evidence to 
the contrary has been presented with which to rebut the 
presumption of regularity.  It is, therefore, presumed that 
timely notice of the scheduled VA examinations was sent to 
the veteran at his most recent address of record at the time 
of notice.

As discussed in the Board's remands, while certain medical 
evidence is of record, it is insufficient to properly 
evaluate the veteran's claimed disabilities.  The evidence of 
record in no way serves as a substitute for the veteran's 
attendance at a VA examination.  See 38 C.F.R. § 3.326(a) 
(2001).  The veteran, moreover, has furnished no other 
medical evidence which would serve as a viable substitute for 
the scheduled examinations.  See 38 C.F.R. § 3.326(b) (2001).

The facts in this case are clear.  The veteran failed to 
report for scheduled VA examinations, even in light of the 
Board's December 2000 remand outlining the need for 
additional examination.  No good cause has been demonstrated 
for his failure to appear or to be examined.  He also failed 
to respond to requests for information and evidence 
concerning his medical treatment.  The veteran's claims are, 
therefore, considered to be abandoned.  See 38 C.F.R. § 3.158 
(2001).

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
Section 3.158(a), he was necessarily charged with knowledge 
of the regulation.  Here, in light of the Board's December 
2000 remand, the veteran was plainly on notice of the 
necessity of submitting to further medical inquiry.

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. Section 7105 (West 1991), 
the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  In essence, a "case or controversy" involving a 
pending adverse determination that the veteran has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board is without 
jurisdiction to review the appeal with respect to these 
issues and, therefore, the claims must be dismissed.

In summary, because the veteran has failed, without good 
cause, to provide necessary evidence, to report for scheduled 
VA examinations and to otherwise cooperate with VA, the 
claims on appeal are deemed abandoned and are, therefore, 
dismissed.

Additional matters

The Board is, of course, aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issues on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below, the Board believes 
that any due process concerns have been satisfied.

The Board acknowledges that it has decided the present appeal 
as to these claims on a different legal basis than the RO 
did.  In the October 2001 supplemental statement of the case, 
although the RO emphasized the fact that the veteran failed 
to report for VA examination and his whereabouts were 
unknown, it denied the veteran's claims on the merits rather 
than as being abandoned.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by its decision herein.  
The veteran, through the Board's December 2000 remand, was 
fully apprised of the need for additional VA examination.  
The veteran failed to comply.  He has not kept in contact 
with the RO or the Board.  His claims are therefore deemed to 
be abandoned.


ORDER

The claim of entitlement to service connection for a skin 
disorder of the feet is deemed to be abandoned and is 
dismissed.

The claim of entitlement to service connection for low back 
pain is deemed to be abandoned and is dismissed.

The claim of entitlement to service connection for a lipoma 
on the left flank is deemed to be abandoned and is dismissed.

The claim of entitlement to service connection for attention 
deficit disorder is deemed to be abandoned and is dismissed.


		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

